         Case 1:16-cv-01534-JEB Document 447 Filed 10/09/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

STANDING ROCK SIOUX TRIBE,
YANKTON SIOUX TRIBE; ROBERT FLYING                   Case No. 1:16-cv-1534-JEB
HAWK; OGLALA SIOUX TRIBE,                            (and Consolidated Case Nos. 16-cv-1796
                                                     and 17-cv-267)
                      Plaintiffs,

       and

CHEYENNE RIVER SIOUX TRIBE,
                                                     FEDERAL DEFENDANTS’ CROSS-
                      Plaintiff-Intervenor,          MOTION FOR SUMMARY
       v.                                            JUDGMENT AGAINST YANKTON
                                                     SIOUX TRIBE
U.S. ARMY CORPS OF ENGINEERS, et al.

                      Defendants-Cross
                      Defendants,

       and

DAKOTA ACCESS, LLC,

                      Defendant-Intervenor-
                      Cross Claimant.


       Pursuant to Federal Rule of Civil Procedure 56(a), the Court should grant the U.S. Army

Corps of Engineers, U.S. Fish and Wildlife Service, and various officials of those agencies

(collectively, “Federal Defendants”) summary judgment as to all outstanding claims asserted by

the Yankton Sioux Tribe and Robert Flying Hawk (collectively, “Yankton”) in this case.

       First, for the reasons stated in the accompanying Plaintiff-specific memoranda of points

and authorities, Federal Defendants are entitled to judgment as to all claims addressed in the

August 2019 motions for summary judgment filed by Yankton. See ECF No. 435. This includes

judgment as to the three issues from the original round of summary judgment briefing for which

the Court granted remand. See Standing Rock Sioux Tribe v. U.S. Army Corps of Eng’rs, 255 F.




                                               -1-
         Case 1:16-cv-01534-JEB Document 447 Filed 10/09/19 Page 2 of 4



Supp. 3d 101, 112 (D.D.C. 2017) (“Although the Corps substantially complied with NEPA in

many areas, the Court agrees that it did not adequately consider the impacts of an oil spill on

fishing rights, hunting rights, or environmental justice, or the degree to which the pipeline’s

effects are likely to be highly controversial.”).

       Second, pursuant to this Court’s December 12, 2018 order, Federal Defendants are

entitled to summary judgment as to all of Yankton’s outstanding claims that are not addressed in

Yankton’s August 2019 motion for summary judgment and were not previously resolved by the

Court’s June 14, 2017 decision on the first round of summary judgment motions filed in this

case. In an effort to streamline resolution of the numerous claims remaining in these

consolidated cases, this Court ordered Plaintiffs to identify any outstanding claims—not related

to the Corps’ remand decision or the National Historic Preservation Act (NHPA)—that Plaintiffs

intended to pursue. See Text Order (Dec. 12, 2018) (“If any Plaintiff seeks to pursue any other

claim (beyond NHPA) not related to the remand, it must identify such claim in a filing by

December 19, 2018, or such clam [sic] will be dismissed . . . .”). The Court also set a summary

judgment briefing schedule, which was later extended. Id.; Text Order (June 19, 2019).

       Yankton identified additional claims that it intended to pursue. See ECF No. 386 (Dec.

19, 2018). However, its August 2019 motion for summary judgment does not mention many of

those identified claims, including, for example, claims relating to portions of the Dakota Access

Pipeline outside of North Dakota and claims relating to the U.S. Fish and Wildlife Service’s

conservation easements. To the extent any of its claims have not been fully addressed in

Yankton’s August 2019 motion for summary judgment (or its prior motion for summary

judgment, ECF No. 292), Yankton has failed to prosecute those claims under the schedule set by

the Court and Federal Defendants are entitled to summary judgment.




                                                    -2-
        Case 1:16-cv-01534-JEB Document 447 Filed 10/09/19 Page 3 of 4



       In conclusion, the Court should grant Federal Defendants summary judgment in this case.


Dated: October 9, 2019                            Respectfully submitted,

                                                  JEAN E. WILLIAMS
                                                  Deputy Assistant Attorney General
                                                  Environment & Natural Resources Division

                                                  By: /s/ Matthew Marinelli
                                                  REUBEN SCHIFMAN, NY BAR
                                                  MATTHEW MARINELLI, IL Bar 6277967
                                                  U.S. Department of Justice
                                                  Natural Resources Section
                                                  P.O. Box 7611
                                                  Benjamin Franklin Station
                                                  Washington, DC 20044
                                                  Phone: (202) 305-4224 (Schifman)
                                                  Phone: (202) 305-0293 (Marinelli)
                                                  Fax: (202) 305-0506
                                                  reuben.schifman@usdoj.gov
                                                  matthew.marinelli@usdoj.gov

                                                  ERICA M. ZILIOLI, D.C. Bar 488073
                                                  U.S. Department of Justice
                                                  Environmental Defense Section
                                                  P.O. Box 7611
                                                  Washington, DC 20044
                                                  Phone: (202) 514-6390
                                                  Fax: (202) 514-8865
                                                  Erica.Zilioli@usdoj.gov

                                                  Attorneys for the United States Army Corps
                                                  of Engineers

                                                  OF COUNSEL:

                                                  MILTON BOYD
                                                  MELANIE CASNER
                                                  U.S. Army Corps of Engineers
                                                  Office of Chief Counsel
                                                  Washington, DC




                                            -3-
         Case 1:16-cv-01534-JEB Document 447 Filed 10/09/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 9, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send notification of this filing to the

attorneys of record and all registered participants.



                                               /s/ Erica Zilioli
                                               Erica Zilioli




                                                -4-
